DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for grape must and wine, does not reasonably provide enablement for any liquid associated with wine-making industry (i.e. “oenological liquid”). It is noted that oenology is the science and study of wine and winemaking. Therefore, the broadest interpretation of “oenological liquid” is any liquid that is related to the production of wine. The specification does not enable any person skilled in the art to which it make the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Applying these factors to claim 9:
(A) The breadth of the claims
The claim is broad in the scope in the sense that it encompasses any liquid that is related to the production of wine.
(B) The nature of the invention
The invention relates to the treatment of grape must and wine with pulsed electric field and protease. 
(C) - (E) State of the prior art/The level of ordinary skill/The level of predictability

F. The amount of direction provided by the inventor
The entirety of the direction offered by the specification relates to grape must and wine. There is no direction provided for liquids other than grape must or wine.
G. The existence of working examples
The specification provides no working examples. 
H. The quantity of experimentation
A large amount of experimentation, on the order of a number of man-years would be necessary to practice the invention within the full scope of the claims. 
Therefore, in light of these factors, claims 1-6 are rejected for lacking enablement for the entirety of its scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite a protein stabilization process using the phrase “characterized in”. This does not conform with current U.S. practice.  The steps involved in the process are not formulated as active method steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stites et al (US 2015/0184117 A1) in view of Sun et al (US 2003/0165592 A1).
In regard to claims 1-6, Stites et al discloses treatment of wine with pulsed electrical field. Stites et al discloses: 
A device for the accelerated aging of wine consisting of a low direct-current voltage applied to inert electrodes is described herein. The device improves the taste of many wines by accelerating the natural aging process which is primarily a free-radical-induced reaction involving the polymerization and precipitation of polyphenols such as tannins, thus reducing the astringency and improving the taste of many full bodied wines. The device can be miniaturized for use with single servings or scaled up to be applied to large commercial batches. The device has the added feature of being able to reduce the sulfite content of some wines, reducing foul tastes caused by free sulfur dioxide and possibly reducing negative reactions to sulfite for some users of wine (Abstract).
In regard to the application of pulsed electrical field to wine, Stites et al discloses:
[0018] The present invention, in some variations, also provides a method of accelerating the aging of wine, the method comprising: 
[0019] (a) selecting a volume of wine to be aged; 

[0021] (c) at least partially immersing the positive and negative electrodes into the volume of wine; 
[0022] (d) passing electrical current from an external power supply to the positive and negative electrodes, to induce free-radical formation at an electrode surface; and 
[0023] (e) treating the volume of wine for an effective amount of time to age the wine. 
Stites et al is silent as to the treatment of wine with protease after the application of pulsed electrical field.
Sun et al discloses a method of making wine which involves the use of a protease to eliminate heat-unstable proteins, which cause heat-induced haze or precipitate (Abstract). 
Sun et al discloses problems associated with formation of haze after bottling of wines:
[0002] The formation of haze or precipitate in wine after it is bottled causes consumers to be suspicious as to the quality of the wine. For consumers, the formation of haze or precipitates in wine indicates that the wine may be of poor quality or microbiologically spoiled, regardless how the wine may actually taste. 
[0003] The most common cause of haze or precipitates forming in wine can be attributed to the instability of wine proteins, when the wine is exposed to high temperatures. This phenomenon is referred to as heat-induced protein haze or precipitate. 

In regard to the timing of protease treatment of wine, Sun et al discloses addition of protease to the wine right before bottling (fig.2). Sun et al discloses:
[0027] According to various features, characteristics and embodiments of the present invention which will become apparent as the description thereof proceeds, the present invention provides a method of rendering wine heat-stable which involves: 


    PNG
    media_image1.png
    771
    405
    media_image1.png
    Greyscale



By hydrolyzing the fruit protein, protease can be used as an anti-foam agent in fruit juices and during fermentation of fruit juices (Abstract);
[0028] adding to wine, prior to bottling, a protease that will hydrolyze proteins that cause heat-induced protein haze or precipitate.
[0050] In pursuing and testing their theory, the present inventors have also unexpectedly discovered that in addition to reducing the amount of heat-unstable proteins, proteolytic enzymes also hydrolyze or remove foarm-forming proteins, thus solving foaming problems.
[0051] The present invention involves adding a protease to winemaking processes to reduce or eliminate heat-induced protein haze or precipitate and to control foaming. The protease has been found to reduce or eliminate proteins that can cause heat-induced haze or precipitate. The protease functions to hydrolyze and thereby remove or eliminate these proteins. Unexpectedly, it was discovered that the protease also reduces or eliminates proteins that cause foaming in winemaking processes.

In regard to the suitable proteases, Sun et al discloses:
[0063] The source of protease useful for purposes of the present invention can be from microbial sources, plants, and/or animals, provided that the protease has sufficient activity at the fruit pH to eliminate heat-unstable proteins. The pH of natural fruit is in the range from about 2.5 to about 4.0. Exemplary proteases that are active within the normal pH range of fruits include: Fungal proteases from sources such as Aspergillus niger, Aspergillus oryzae, Rhizomucor meihei, and Neosartorya fischeri; yeast proteases from sources such as Candida olea and Saccharomyces cerevisiae; bacterial proteases from Bacillus subtilis, or Bacillus lichenifomis; and animal proteases pepsin and trypsin from bovine or porcine, Of these and others, the protease from Aspergillus niger, var. has been found to be particularly useful for purposes of the present invention, and is used herein to demonstrate the effectiveness of protease in the present invention. Plant proteases ficin from Ficus spp., papain from Carica papaya, bromelain from Ananus comosus or Ananus bracteratus do not exhibit good activity at the acidic pH of fruit, and are therefore not expected to be able to hydrolyze fruit proteins. 
Both references are directed to the production of wine having improved characteristics. Sun et al treatment of wine with protease that will hydrolyze proteins that cause heat-induced protein haze or precipitate. One of ordinary skill in the art would have been motivated to modify Stites et al in view of Sun et al and to add protease prior to bottling to the wine that has been subjected to pulsed electric field in order to further improve the quality of pulsed electric field-treated wine by avoiding haze caused by proteins.
In regard to the apparatus used for treatment of wine, Stites et al discloses:
[0119] The present invention, in some variations, provides a method of accelerating the aging of wine, the method comprising: 
[0120] (a) selecting a volume of wine to be aged; 
[0121] (b) providing a direct-current electrical potential circuit comprising a solid-state voltage controller (such as a light-emitting diode), a positive electrode, a negative electrode, and optionally a resistor element; 
[0122] (c) at least partially immersing the positive and negative electrodes into the volume of wine; 
[0123] (d) passing electrical current from an external power supply to the positive and negative electrodes, to induce free-radical formation at an electrode surface; and 
[0124] (e) treating the volume of wine for an effective amount of time to age the wine. 
See also Fig.1 below:





    PNG
    media_image2.png
    429
    636
    media_image2.png
    Greyscale


In any case, one of ordinary skill in the art would have been motivated to employ any conventional apparatus for wine treatment. The apparatus limitations would not impact the patentability of the process claims.
In regard to the parameters used for treatment of wine, Stites et al discloses:
[0024] In some embodiments, in step (d), direct-current voltage (arising from the direct-current electrical potential circuit) is less than 3.0 volts, such as about 2.4 volts or less. In certain embodiments, the direct-current voltage is about 1.8 volts or less.
[0025] The electrical current amperage in step (d) may vary, depending on the volume of wine to be treated, as well as on the desired amount of aging. When the volume of wine is a glass of wine, the electrical current in step (d) may be selected from about 20 .mu.A to about 100 .mu.A. When the volume of wine is a bottle of wine, the electrical current in step (d) may be selected from about 1 mA 
[0027] The effective amount of time in step (e) may be selected from about 1 minute to about 60 minutes, such as about 5 minutes to about 30 minutes.
[0078] Conditions 1 and 2 taken together would indicate that the electrode should have a high overpotential to hydrogen, chlorine, and oxygen. In other words, the electrode pair (anode and cathode) should have a wide potential window in aqueous solution. Most heteroatom and aromatic couples range in standard potential from -1.6 to +1.3 volts (see Wardman, "Reduction Potentials for One-Electron Couples Involving Free Radicals in Aqueous Solution," J. Phys. Chem. Ref Data, Vol. 18, No. 4, 1989, pp. 1637-1755). Hence, for the widest possible variety of induced electrochemical reactions without H.sub.2, Cl.sub.2, or O.sub.2 generation, an electrochemical window of about 2.9 volts is desirable. Fortunately, the vast majority of these reactions occur between -0.6 volts and +0.8 volts. This is an electrochemical window of only 1.4 volts.
[0125] In some embodiments, in step (d), direct-current voltage (arising from the direct-current electrical potential circuit) is less than 3.0 volts, such as about 2.4 volts or less. In certain embodiments, the direct-current voltage is about 1.8 volts or less. In various embodiments, the direct-current voltage is about 0.5, 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, or 2.5 volts.
[0126] The electrical current amperage in step (d) may vary, depending on the volume of wine to be treated, as well as on the desired amount of aging. When the volume of wine is a glass of wine, the electrical current in step (d) may be selected from about 20 .mu.A to about 100 .mu.A. When the volume of wine is a bottle of wine, the electrical current in step (d) may be selected from about 1 mA to about 40 mA. When the volume of wine is a barrel or vessel of wine, the electrical current in step (d) may be selected from about 1 A to about 5 A.
[0128] The effective amount of time in step (e) may be selected from about 1 minute to about 60 minutes, such as about 5 minutes to about 30 minutes. In various embodiments, the effective amount of time may be about 2, 5, 10, 15, 20, 25, 30, 40, or 50 minutes. With a suitable electrode configuration and power settings, it is possible for the effective amount of time to be less than 1 minute, such as 10-30 seconds (e.g. in a table-top configuration similar to a single-serve coffee pot).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791